RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2461-19T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.S.M. and A.H.B.,

          Defendants,

and

M.M.L.,

     Defendant-Appellant.
__________________________

IN THE MATTER OF THE
GUARDIANSHIP OF R.M.M.
and M.K.M., minors.
__________________________

                   Submitted December 14, 2020 – Decided January 14, 2021

                   Before Judges Fasciale and Rothstadt.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0099-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Kathleen Gallagher, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Nicholas Dolinsky, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor R.M.M. (Meredith Alexis Pollock,
            Deputy Public Defender, of counsel; Todd Wilson,
            Designated Counsel, of counsel and on the brief).

PER CURIAM

      Defendant M.M.L. appeals from the Family Part's January 31, 2020

guardianship judgment, terminating his parental rights to his son, R.M.M.

(Richard).1 Judge Linda L. Cavanaugh entered the judgment for the reasons

stated in her February 10, 2020 fifty-page opinion in which she concluded that

plaintiff, the New Jersey Division of Child Protection and Permanency

(Division) proved by clear and convincing evidence the four prongs of the best

interest of the child test under N.J.S.A. 30:4C-15.19(a), warranting the


1
  To protect privacy interests and for ease of reading, this court uses initials and
pseudonyms for the parties and the children.


                                                                            A-2461-19T1
                                         2
termination of defendant's parental rights. 2 On appeal, defendant contends that

the Division failed to prove prongs three and four of the statutory test by clear

and convincing evidence. We find no merit to defendant's contentions and

affirm substantially for the reasons stated by Judge Cavanaugh in her

comprehensive written decision.

      The evidence is outlined in detail in the judge's written decision. A

summary will suffice here. Richard was born in 2013 to defendant and Sharon,

his biological parents. Richard has never been in defendant's custody, either

individually, with Sharon, or anyone else.

      In 2014, the Division received referrals stemming from Sharon's drug

abuse and homelessness. The Division substantiated Sharon for abuse and

neglect, instituted a Title Nine (FN) action,3 and took custody of Richard, which



2
   The guardianship judgment also terminated the rights of Richard's mother,
defendant S.S.M. (Sharon), as to Richard and as to Sharon's other son, M.K.M.,
whose father is defendant A.H.B., whose parental rights were also terminated.
Neither Sharon nor A.H.B. appealed from the guardianship judgment or
otherwise participated in this appeal.
3
   N.J.S.A. 9:6-8.21 to -8.73. Title Nine is designed to protect children who
suffer "serious injury inflicted by other than accidental means." G.S. v. Dep't
of Hum. Servs., 157 N.J. 161, 171 (1999) (quoting N.J.S.A. 9:6-8.8). The
protection afforded by the act extends to children whose parent's actions create
a "substantial risk" of physical or emotional harm. Ibid. (quoting N.J.S.A. 9:6-
8.21). These actions are filed under a "FN" docket number.
                                                                         A-2461-19T1
                                       3
was approved by court order. At the time, defendant's location was unknown to

Sharon and the Division. Later, defendant contacted the Division and after an

October 2014 test, his paternity was confirmed.        Thereafter, the Division

dismissed the FN action, filed a guardianship action, and briefly reunited

Richard with Sharon, before filing a new FN action and then this, its second

guardianship action in 2019.

      As documented throughout each litigation, defendant has a long-standing

history of mental illness, substance abuse, unemployment, homelessness,

arrests, and periods of incarcerations. According to defendant, as a child he was

diagnosed with bipolar disorder, schizoaffective disorder, impulse control

issues, and as an adult he was told he suffered from Post-Traumatic Stress

Disorder (PTSD) and had been prescribed Risperidone. Also, as a twelve-year-

old, he attempted to harm himself and suffered from auditory delusions.

      Throughout his life, defendant had been hospitalized on numerous

occasions due to his mental illnesses. For example, on one occasion, during a

psychological evaluation, defendant admitted that he had significant anger

issues.   Those issues once caused him to have a fit during which he was

physically violent, lost consciousness, and had to be hospitalized.




                                                                          A-2461-19T1
                                       4
      Due to his mental health issues, defendant could not secure and maintain

stable housing. He consistently resided in shelters in New York, except when

his mental health issues, as demonstrated by his aggressive behavior, caused him

to be discharged from his housing programs or to otherwise become ineligible

to remain in the program. During those periods, he was either homeless, living

with other people in undisclosed locations, or he was incarcerated.

      Throughout the litigations, defendant kept telling the Division that he was

pursuing housing on his own through New York sponsored programs and that

he was continuously on waiting lists for housing assignments. In 2016, he

advised the Division that he had been approved for a rental subsidy from social

services in New York, but had to locate an apartment, which he never did.

      Because of his housing instability, it was difficult for the Division to

locate defendant.    Significantly, when the Division could not locate him,

defendant made little effort to stay in contact with the Division about his son or

to attend visits with him.

      At one point, when the Division was able to contact a shelter where

defendant was engaged in a program, it was told by a representative there that

defendant had attended a program as a condition to his housing, but he refused

to engage in any treatment for his mental illnesses.        Consistent with that


                                                                          A-2461-19T1
                                        5
representation, defendant stated to Division representatives that while he had

been prescribed medication to address his psychiatric issues, he refused to take

the pills because he was able to regulate himself.

      During the course of each litigation, when the Division was able to locate

and communicate with defendant, it provided him with assistance and referred

him to services, all directed towards his being able to overcome the issues that

prevented him from caring even for himself. Specifically, the Division arranged

for visits with Richard and provided defendant with bus passes so he could

attend. His visits were at best sporadic, but when he attended his behavior

toward his son was appropriate and affectionate. As to his failure to attend

visits, defendant asserted that the visitation location was too far from the site

where the bus from New York left him for defendant to be able to get to the

location.   When he did attend, at times his behavior towards others was

aggressive and on one occasion caused Sharon to refuse to supervise visits, and

in 2019, led to the suspension of his visits when his aggression was directed

toward Division workers.

      The Division also repeatedly referred defendant for substance abuse

evaluations and treatment, including outpatient programs, and psychological and

psychiatric evaluations.   Defendant either did not attend the programs or


                                                                         A-2461-19T1
                                        6
appeared only for the intake without ever returning. Because defendant admitted

to regularly using marijuana and "K2," a cannabinoid (synthetic marijuana), the

Division's referrals included treatment at MICA (Mental Illness Chemical

Abuse) programs that could address both his mental illness and substance abuse.

Similarly, defendant was referred to anger management programs and individual

counseling.

      The need for these services were discussed with defendant at family team

meetings defendant attended.     In response, he would commit to following

through, but rarely, if ever did he do so, and although at times defendant advised

the Division that he was in a MICA program, he never provided any proof that

he completed any program or that he ever actually attended them.

      In the first instance in which defendant eventually complied with a

required psychological evaluation, defendant disclosed that his childhood

experiences included being a victim of physical and sexual abuse in foster care,

and as an adult, a history of arrests for drug offenses and theft. He stated that

he served one state prison term and had also engaged in domestic violence with

Sharon.

      The psychologist determined defendant suffered from a severe mental

disorder, and his psychological profile suggested "highly variable and


                                                                          A-2461-19T1
                                        7
unpredictable moods, an embittered and resentful irritability, an untrusting and

pessimistic outlook, and feelings of being cheated, misunderstood, and

unappreciated." The psychologist concluded that defendant suffered from a

"constellation" of psychological disorders and that he did not demonstrate an

understanding of these issues or have "sufficient insight to comprehend the

impact of this condition on his ability to parent his child." The psychologist

recommended         "skills      training,     psychological       intervention,

psychopharmaceutical treatment and monitoring, monitoring and treatment of

substance abuse."

      After the Division filed this guardianship action in February 2019,

defendant underwent another psychological evaluation and a bonding evaluation

conducted by the Division's expert, Mark Singer, Ed.D., a licensed psychologist,

who was the only expert to testify at the guardianship trial later that year. The

Division also called as witnesses two Division employees, Latoya Williams-

Little, and Adrienne Caldwell. Neither defendant nor any other party testified

or called any witnesses on their behalf.

      Williams-Little, a family service specialist and the case worker for the

family beginning in February 2019, explained the history of the Division

involvement with the family. As to defendant, she described the services offered


                                                                         A-2461-19T1
                                           8
to him dating back to 2015 and his failure to successfully participate, if at all, in

any of those services. She also explained that the guardianship action was filed

when it became apparent that "none of the parents were viable options at that

time to take care of the children."

      When asked about her concerns with defendant as a parent, Williams-

Little explained that throughout the years of litigation, defendant was never able

to obtain stable housing, he admitted to using substances, and he had mental

health issues for which he refused to take medication to remedy. Also, as to

defendant's visitation, she explained that since her involvement with the case in

February 2019, defendant had seen Richard "maybe three times," even though

the Division offered him transportation assistance, which he refused to accept.

In her opinion, he had not remedied the harm or risk of harm to Richard.

      As a result of the filing, the Division assessed Richard's previous resource

home and relatives identified by Sharon for his adoption. Defendant did not

provide the Division with any of his family members that it should have

investigated for placement of his son. None of Sharon's relatives or the resource

family were, at that time, in a position to adopt, having been ruled out by the

Division, or not willing to do so.




                                                                             A-2461-19T1
                                         9
      Williams-Little also explained that Richard and his half-brother were

doing well in their resource home. However, she also stated that at that time,

the current resource parent was not committed to adoption.

      When Caldwell testified, she explained that she worked as an adoption

supervisor for the Division and had been involved with the family since 2015.

She also testified about the likelihood that Richard and his brother would be

adopted if their parents' rights were terminated.      According to Caldwell,

although at that moment the Division did not have an identified family willing

to adopt the boys, she believed that once they were freed for adoption it would

not be difficult to find them a home based upon their age and positive qualities.

      Dr. Singer testified about the results of his June 17, 2019 psychological

evaluation of defendant and his bonding evaluation, which were set forth in his

July 15, 2019 report. Prior to completing this report, Dr. Singer reviewed a

substance abuse evaluation of defendant.

      Dr. Singer explained that during the psychological evaluation, defendant

was cooperative, presented physically with "very heavily soiled clothing" and

had "very strong body odor coming from him," which he attributed to defendant

being "homeless since 2007," unemployed, and sustaining himself only through

food from soup kitchens and other agencies. As to defendant's background, the


                                                                         A-2461-19T1
                                      10
doctor explained that defendant had an "unfortunate childhood," having been in

approximately twenty foster homes, and that he had been a victim of abuse when

he was younger. Also, he noted that defendant had been arrested over ten times,

most recently in October 2018.

      Turning to defendant's history of mental health issues, the doctor stated

that defendant reported he heard voices in his head at the age of twelve telling

him to run away, and that he had been diagnosed with bipolar disorder, post-

traumatic stress disorder, and schizoaffective disorder. According to Dr. Singer,

defendant acknowledged that "he gets angry and when he gets angry[,] he

explodes and sometimes he has blackouts as a result of that anger." The doctor

also observed that defendant had been hospitalized several times for mental

health issues, most recently in 2016, yet defendant did not take any medication

prescribed to him to address his problems.

      As to defendant's substance abuse, Dr. Singer explained that defendant

"acknowledge[d] that he had used substances in the past, but he had been sober

for a significant point in time." During the evaluation, defendant told Dr. Singer

that he did not use drugs and had no current substance abuse treatment.

However, according to the June 2019 substance abuse report that Dr. Singer

reviewed, it was recommended that defendant enroll in a MICA program as


                                                                          A-2461-19T1
                                       11
defendant suffered from a substance abuse disorder for K-2, which was contrary

to defendant's representations. Dr. Singer believed defendant's refusal to take

needed medication or engage in recommended programs demonstrated a pattern

of behavior that defendant would continue over time.

      Dr. Singer also explained that based on the results of the personality

assessments he conducted, defendant had an inflated self-esteem, could be

verbally aggressive, and experienced delusions.          The assessment also

demonstrated defendant had a "history of engaging in intense and unstable

relationships, which is consistent with the self-report information both from

[defendant] and [Sharon] that their relationship was just about sex." It also

suggested he had a "conduct disorder" earlier in life, which was consistent with

his self-reported criminal history.

      Based on his evaluation, Dr. Singer was concerned because defendant was

"likely to have difficulty complying with limits placed on his behavior."

Additionally, the fact defendant had delusions was concerning because "[w]hen

people who have histories of delusional activity experience increased stress,

there's an increased risk of delusions occurring." Dr. Singer also noted this

meant defendant's ability to function within the "social world or within reality"

could be compromised.       These findings explained defendant's "desire in a


                                                                         A-2461-19T1
                                      12
positive way to care for a child, when in reality, unfortunately, the data does not

suggest that he is likely to be able to care for a child." Further, defendant's

history of "intensive unstable relationships" raised concerns about his ability to

create and maintain appropriate stability "in his own life, never mind the life of

his child."

      Addressing defendant's parenting skills, Dr. Singer found it significant

that defendant "really had no plan regarding parenting, no understanding of

discipline."   Additionally, the doctor explained that defendant "lacks an

understanding of alternatives to the use of corporal punishment." He found

defendant lacked "nurturing skills" and that there was a chance "he may not be

able to withstand the stress of parenting." Dr. Singer added, "[k]eep in mind,

out of fairness to [defendant] he's never lived with [Richard]." Dr. Singer

concluded that "[u]nfortunately, [defendant] was not a viable parenting option"

for Richard and that defendant was not likely to become an option in the

foreseeable future either based upon "the totality of data," defendant would

likely continue to struggle with his mental health and substance abuse issues.

      Dr. Singer also testified about the one-hour bonding evaluation he

conducted with defendant and Richard. The doctor explained that defendant

was "very appropriate" during the evaluation, hugging his child and otherwise


                                                                           A-2461-19T1
                                       13
being appropriately affectionate, and when needed defendant provided

appropriate structure. Dr. Singer added that Richard referred to defendant as

"Daddy," and that they played appropriately, maintained appropriate eye

contact, and "[a]ll in all" it was a positive interaction. Dr. Singer also described

his interview with Richard and that "[a] lot of it focused on his behavior and

being bad and wanting to hit."

      Dr. Singer found that Richard "has developed a relationship with

[defendant] where he sees [him] as being someone who is significant in his life."

The doctor believed it was a positive relationship, but as compared to Richard's

relationship with Sharon, "it's less intense or less deep." He further opined that

Richard looked to his parents as "being significant play figures" in his life.

Regarding bonding, he explained "[u]nfortunately, the case history dictates that

neither [defendant] nor [Sharon] have been the accessible and responsive

parental figures."

      Dr. Singer believed that Richard would have a negative reaction to losing

the familiar figures in his life. But he noted, "[a]t the same time, that negative

reaction could likely be mitigated through offering this child permanency and I

don't anticipate this child would experience significant and enduring harm." He

recommended that to mitigate the harm Richard and his half-brother needed a


                                                                            A-2461-19T1
                                        14
"loving and stable" environment. When asked about whether defendant could

provide that for the children, Dr. Singer stated "I always have hope" but added

that "[t]he data does not suggest that he'd be likely to do that in the foreseeable

future."

      After Dr. Singer testified the Division rested. As noted, defendant did not

call any witnesses, nor did he offer any other evidence to rebut the Division's

proofs. Despite having rested, the Division asked the judge to adjourn the matter

for approximately two months so that it could re-open its case and recall

Williams-Little to testify at that time as to anticipated developments in Richard's

placement with a prospective adoptive home. Defendant did not object to the

request and the judge granted it, continuing the matter to January 8, 2020.

      When the matter resumed, Williams-Little testified, without any objection

by defendant, and explained how a resource family who cared for Richard and

his half-brother while their primary resource family travelled out of the country,

immediately expressed a desire to adopt the children. After giving the original

family a chance to express interest in adoption, they decided not to, so the

Division moved forward with plans for the new resource family to adopt. The

children were left in that home and integrated into the family, the house, and

local school. The family and the children were excited about the prospect of the


                                                                           A-2461-19T1
                                       15
adoption. She also explained the children's new family and environment had a

positive impact on the children.

      On January 31, 2020, Judge Cavanaugh entered the guardianship

judgment, terminating defendant's parental rights to Richard. That same day,

she placed her reasons on the record, which she later memorialized in her

February 10, 2020 written decision.

      In her comprehensive and thoughtful decision, Judge Cavanaugh made

detailed credibility determinations and findings of facts, identified the

controlling legal principles, and concluded that the Division had proven all four

prongs of the best interests test, N.J.S.A. 30:4C-15.1(a), and that termination of

defendant's parental rights was in the child's best interests.

      In applying the statutory best interests test, Judge Cavanaugh explained in

detail why she found that the Division met its burden as to the first two prongs

of the test before addressing the third and fourth prongs. As to prong three, she

found that the Division tried to work with defendant by providing referrals for

substance abuse and psychological evaluations and treatment. She added that

transportation was also provided to defendant to help him get to New Jersey

from New York to facilitate visitation.          Despite those referrals, Judge

Cavanaugh concluded defendant did not "active[ly] participat[e] in the


                                                                          A-2461-19T1
                                        16
reunification process." Moreover, relying upon Dr. Singer's "uncontroverted

and consistent" testimony, the judge also concluded that defendant was not "able

or willing to overcome or remove the harm facing [Richard]."

      The judge also found that the Division explored alternatives to termination

of parental rights and concluded that there were no alternatives after assessing

and ruling out Sharon's father, brother, and mentor. 4 The judge concluded that

the Division proved by clear and convincing evidence that the third prong had

been met.

      Finally, Judge Cavanaugh addressed the fourth prong—that the

termination will not do more harm than good—and concluded that the Division

proved this prong as well by clear and convincing evidence. The judge reiterated

defendant's "history of mental illness, substance abuse, lack of compliance with

medication, unstable housing, anger issues, incarcerations, and again, very

importantly, [he] has had inconsistent and sporadic visitations with the child; a

child who knows him and calls him daddy."         She also found Dr. Singer's

comments regarding this relationship "very significant."



4
   The judge evidently misspoke when she identified the relatives as being
defendant's relatives. There was no evidence that defendant came forward with
any possible placements for Richard. According to Williams-Little's testimony,
the Division assessed Sharon's family members and a mentor of hers.
                                                                         A-2461-19T1
                                      17
      The judge explained that when Dr. Singer did the evaluations, there was

no prospective adoptive home, but during his testimony, he "still opined that

even with no adoptive parent for the boys, he felt their eventual adoption would

likely be enough to mitigate any negative reaction to the termination of their

parental rights."     Further, she explained that Dr. Singer found Richard's

relationship with his parents had already been disrupted because of his parents'

own behavior, and it was in the best interest of Richard to terminate parental

rights.

      The judge also addressed Caldwell's testimony that in her experience

working with select home adoption, "she thought it was likely that an adoptive

home for [Sharon's] two children could be located once they were legally freed."

Ultimately, the judge reiterated Dr. Singer's conclusion that defendant is "not

[a] viable parenting optio[n] now and will not be [a] viable parenting optio[n]

in the foreseeable future." She added, "[t]hese conclusions are unassailable as

there is no evidence in the record that would support any other conclusion ,"

especially since defendant had never provided attention or concern to his son.

Further, there was no evidence that suggested this would change now or at any

time in the future.




                                                                        A-2461-19T1
                                      18
      Finally, the judge found that Richard was now in a "stable, secure home,

where [he] seem[ed] to be thriving," which "further support[ed] the [judge's]

conclusion." She then concluded that the Division satisfied prong four by clear

and convincing evidence. This appeal followed.

      Our scope of review on appeal from an order terminating parental rights

is limited. N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J. 596, 605 (2007).

We will uphold a trial judge's fact findings if they are "supported by adequate,

substantial, and credible evidence." N.J. Div. of Youth & Fam. Servs. v. R.G.,

217 N.J. 527, 552 (2014). "We accord deference to factfindings of the family

court because it has the superior ability to gauge the credibility of the witnesses

who testify before it and because it possesses special expertise in matters related

to the family." N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J. 420, 448

(2012); see Cesare v. Cesare, 154 N.J. 394, 413 (1998). "[T]he trial court's

factual findings 'should not be disturbed unless they are so wholly unsupportable

as to result in a denial of justice.'" In re Guardianship of J.N.H., 172 N.J. 440,

472 (2002) (quoting In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App.

Div. 1993)). No deference is given to the court's "interpretation of the law"

which is reviewed de novo. D.W. v. R.W., 212 N.J. 232, 245 (2012).




                                                                           A-2461-19T1
                                       19
      On appeal, defendant challenges only Judge Cavanaugh's determination

that the Division satisfied the third and fourth prongs of the statutory test.

Specifically, he argues the Division failed "to prove by clear and convincing

evidence that" it provided defendant with sufficient services "to help him correct

the circumstances that led to" his son's placement with a resource family. He

contends the Division's efforts at reunification focused on Sharon and "largely

ignored" him, even after the first attempt at reunification with Sharon failed, and

to the extent the Division provided services, they were not tailored to his needs

and the Division failed to help him to attend visits with his son.

      In addition, defendant argues prong four was not met because the Division

failed to provide sufficient evidence to show that terminating his parental rights

would not do more harm than good. Defendant highlights that at the conclusion

of trial, Richard was not in an adoptive home and argues, "thus, there was no

compensating benefit, such as adoption, to [Richard] should his father's rights

be terminated at that point." He also argues that the Division's reliance on

hearsay evidence to establish the anticipated adopting parent's commitment to

adopting the children "should have been rejected by the trial court as not meeting

the high evidentiary standard required in termination proceedings." We find no

merit to these contentions.


                                                                           A-2461-19T1
                                       20
      Under prong three, the Division must show it has "made reasonable efforts

to provide services to help the parent correct the circumstances which led to the

child's placement outside the home . . . ."     N.J.S.A. 30:4C-15.1(a)(3).       The

Division's efforts must be analyzed "with reference to the circumstances of the

individual case[,]" including the parent's degree of participation.            In re

Guardianship of D.M.H., 161 N.J. 365, 390 (1999). N.J.S.A. 30:4C-15.1(c)

defines reasonable efforts as those reasonable "attempts . . . by [the Division] to

assist the parents in remedying the circumstances and conditions that led to the

placement of the child and in reinforcing the family structure . . . ." The statute

sets forth examples of "reasonable efforts," including but not limited to:

            (1) consultation and cooperation with the parent in
            developing a plan for appropriate services;

            (2) providing services that have been agreed upon, to
            the family, in order to further the goal of family
            reunification;

            (3) informing the parent at appropriate intervals of the
            child's progress, development, and health; and

            (4) facilitating appropriate visitation.

            [Ibid.]

      Under the fourth prong, the Division must prove by clear and convincing

evidence that "[t]ermination of parental rights will not do more harm than good."


                                                                             A-2461-19T1
                                       21
N.J.S.A. 30:4C-15.1(a)(4). "To determine whether the comparative harm is

proscribed by the fourth prong in a case involving a child in foster care . . . the

court must inquire into the child's relationship both with her biological parents

and her foster parents." In re Guardianship of K.H.O., 161 N.J. 337, 355 (1999).

In order to satisfy the fourth prong, the Division "should offer 'testimony of a

well[-]qualified expert who has had full opportunity to make a comprehensive,

objective, and informed evaluation of the child's relationship' with the natural

parents and the foster parents."       R.G., 217 N.J. at 559 (quoting In re

Guardianship of J.C., 129 N.J. 1, 19 (1992)). Under this prong, "[t]he question

ultimately is not whether a biological mother or father is a worthy parent, but

whether a child's interest will best be served by completely terminating the

child's relationship with that parent." N.J. Div. of Youth & Fam. Servs. v. E.P.,

196 N.J. 88, 108 (2008).

      "It has been 'suggested that [a] decision to terminate parental rights should

not simply extinguish an unsuccessful parent-child relationship without making

provision for . . . a more promising relationship . . . [in] the child's future.'"

Ibid. (quoting N.J. Div. of Youth & Fam. Servs. v. A.W., 103 N.J. 591, 610

(1986)) (alterations in original). But equally true is that "[i]t is . . . against a

child's best interests to prolong permanent placement because the natural parent


                                                                            A-2461-19T1
                                        22
is unable to care for the child for a protracted period." N.J. Div. of Child Prot.

& Permanency v. N.C.M., 438 N.J. Super. 356, 371 (App. Div. 2014); A.W.,

103 N.J. at 611.

       "[G]iven the need for continuity, the child's sense of time, and the limits

of our ability to make long-term predictions, [the best interests of the child] are

more realistically expressed as the least harmful or least detrimental

alternative." Id. at 616. Although there may be a "natural tendency to want to

continue working with parents to restore the family unit," a court "must not lose

sight of time from the perspective of the child's needs," and must keep in mind

the State's "strong public policy in favor of permanency." K.H.O., 161 N.J. at

357.

       The core goal of all guardianship litigation is the child's need for

permanency and stability. Ibid. In addressing prong four, "courts must consider

the child's age, [his] overall health and development, and the realistic likelihood

that the parent will be capable of caring for the child in the near future." Ibid.

(emphasis added).

       After carefully reviewing the record in light of these legal principles, we

conclude that substantial credible evidence supports Judge Cavanaugh's

thorough and well-reasoned decision. There is no basis for us to disturb her


                                                                           A-2461-19T1
                                       23
determination that the Division satisfied each of the statutory prongs by clear

and convincing evidence and that termination of defendant's parental rights was

warranted. We add only the following comments.

       As to defendant's claim that the Division did not assist him with housing,

or provided him with tailored services, the Supreme Court has observed

"[w]hether particular services are necessary . . . must . . . be decided with

reference to the circumstances of the individual case before the court, including

the parent's active participation in the reunification effort." D.M.H., 161 N.J. at

390.   Here, the record supports Judge Cavanaugh's finding that defendant

refused to participate in the reunification process that required he take action to

address his mental health and substance abuse issues, which caused his inability

to care for himself, let alone being a safe caregiver to his young son.

       Moreover, because defendant could not provide any stability or safety to

his child, it was not unreasonable for the Division to focus its efforts on Sharon,

even though the reunification unfortunately failed, as she was Richard's only

parent that ever lived with and provided for him for a substantial period of time.

Sharon was also the only parent that ever complied for a significant period or

showed the potential to comply, and who stayed in contact with the Division.




                                                                           A-2461-19T1
                                       24
The Division's focus on the primary caregiver was appropriate. See R.G., 217

N.J. at 562.

      Defendant's argument as to the fourth prong is equally unpersuasive. The

judge's finding was supported by Dr. Singer's unrebutted testimony that despite

the fact that Richard had not been placed at the time in a prospective adoptive

home, termination would not do more harm than good, because Richard had no

parent capable of providing for his safety and care, now or in the foreseeable

future. In any event, defendant's contention was quickly undermined when

Richard was placed in a prospective adoptive home in which he was thriving.

      Judge Cavanaugh's decision here upheld our public policy that, "[a] child

cannot be held prisoner of the rights of others, even those of [the] parents.

Children have their own rights, including the right to a permanent, safe and

stable placement." N.J. Div. of Youth & Fam. Servs. v. C.S., 367 N.J. Super.

76, 111 (App. Div. 2004). "Keeping the child in limbo, hoping for some long[-

]term unification plan, would be a misapplication of the law." N.J. Div. of Youth

& Fam. Servs. v. L.J.D., 428 N.J. Super. 451, 484 (App. Div. 2012) (quoting

N.J. Div. of Youth & Fam. Servs. v. A.G., 344 N.J. Super. 418, 438 (App. Div.

2001)).




                                                                         A-2461-19T1
                                      25
      To the extent we have not specifically addressed any of defendant's

remaining arguments, we conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                     A-2461-19T1
                                      26